Exhibit 10.8

INDEMNITY AGREEMENT

This INDEMNITY AGREEMENT is made as of February ____, 2003, by and between
Piccadilly Cafeterias, Inc., a Louisiana corporation (the "Corporation"), and
____________________ ("Indemnitee").

WHEREAS, the Corporation seeks to attract and retain competent and experienced
persons to serve as directors and officers and desires to protect appropriately
such individuals against personal liability and expense that they may incur in
connection with their service by providing director and officer liability
insurance and corporate indemnification;

WHEREAS, the Business Corporation Law of the State of Louisiana, where the
Corporation is organized, empowers the Corporation to enter into this Indemnity
Agreement; and

WHEREAS, the Corporation desires and has requested the Indemnitee to continue to
serve as a director or officer and in connection therewith believes it is
appropriate and necessary to enter into this Agreement.

NOW, THEREFORE, in consideration of the Indemnitee's agreement to continue to
serve as a director or officer of the Corporation, the mutual premises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto stipulate and agree as
follows:

1.    Agreement to Serve.   Indemnitee shall serve or continue to serve as a
director or officer of the Corporation, and any other corporation, subsidiary,
partnership, joint venture, trust or other enterprise of which he is serving at
the request of the Corporation, and agrees to serve in such capacities for so
long as he is duly elected or appointed and qualified or until such earlier time
as he tenders his resignation in writing.

2.    Definitions.   As used in this Agreement:

(a)    The term "Claim" shall mean any threatened, pending or completed claim,
action, suit or proceeding, including appeals, whether civil, criminal,
administrative or investigative and whether made judicially or extra-judicially,
including any action by or in the right of the Corporation, or any separate
issue or matter therein, as the context requires, arising out of any past,
present or future act, omission, neglect or breach of duty, including without
limitation, any claim, action, suit or proceeding relating to any actual or
alleged error, omission, or misstatement of Indemnitee while serving in his or
her capacity as a director of the Corporation.

(b)    The term "Determining Body" shall mean (i) those members of the Board of
Directors who are not named as parties to the Claim for which indemnification is
being sought ("Impartial Directors"), if there are at least three Impartial
Directors, or (ii) a committee of at least three Impartial Directors appointed
by the Board or a duly authorized committee thereof (regardless whether the
directors voting on such appointment are Impartial Directors) or (iii) if there
are fewer than three Impartial Directors or if the Board of Directors or the
committee appointed pursuant to clause (ii) of this paragraph so directs
(regardless whether the directors voting on such appointment are Impartial
Directors), independent legal counsel, which may be the regular outside counsel
of the Corporation, as designated by the Impartial Directors or, if no such
directors exist, the full Board of Directors.

(c)    The term "Disbursing Officer" shall mean the Chairman of the Board of the
Corporation or, if the Chairman of the Board has a direct or indirect interest
in the Claim for which indemnification is being sought, any officer who does not
have such an interest and who is designated by the Chairman of the Board to be
the Disbursing Officer with respect to indemnification requests related to the
Claim, which designation shall be made promptly after receipt of the initial
request for indemnification with respect to such Claim.

(d)    The term "Expenses" shall mean any expenses or costs including, without
limitation, reasonable costs of investigation, costs of attachment or similar
bonds, attorney's fees, judgments, punitive or exemplary damages, fines, excise
taxes, amounts paid in settlement, and any expenses incurred by Indemnitee in
enforcing his or her rights under this Agreement.

-1-

--------------------------------------------------------------------------------

(e)    The term "Insurance Policy" shall mean the Declaration Executive
Liability and Indemnification Policy. Policy No.8127 63 23-B that the
Corporation has obtained from Federal Insurance Company of the Chubb Group of
Insurance Companies on behalf of its directors and officers as such policy is
renewed or continued from time to time, or any other comparable policy or
policies of insurance that the Corporation may obtain on behalf of its directors
and officers in substitution or replacement thereof.

3.    Limitation of Liability.    To the fullest extent permitted by Article XIV
of the Articles of Incorporation of the Corporation (as in effect on the date
hereof), Indemnitee shall not be liable for any breach of his fiduciary duty. If
and to the extent such provisions are amended to permit further limitations of
liability, Indemnitee shall not be liable for any breach of his fiduciary duty
to the fullest extent permitted after any such amendment.

4.    Maintenance of Insurance.

(a)    The Corporation represents and warrants that it presently maintains in
force and effect the Insurance Policy, and Indemnitee represents and warrants
that he has been furnished with a copy thereof. Subject only to the provisions
of Section 4(b) hereof, the Corporation hereby agrees that, so long as
Indemnitee shall continue to serve as a director or in any other capacity
referred to in Section 5(a) hereof and thereafter so long as Indemnitee shall be
subject to any possible Claim, the Corporation shall use its commercially
reasonable best efforts to purchase and maintain in effect for the benefit of
Indemnitee one or more valid and enforceable policies of directors and officers
liability insurance providing, in all respects, coverage at least comparable to
that currently provided pursuant to the Insurance Policy.

(b)    The Corporation shall not be required to purchase and maintain the
Insurance Policy or any comparable policy if the Board of Directors, after due
consideration of whether (i) the costs of obtaining the insurance coverage
exceed the benefits obtained from the insurance, and (ii) dispensing with, or
reducing the amount of such insurance coverage would materially and adversely
affect the ability of the Corporation to attract and retain qualified directors,
determines in good faith that directors and officers liability insurance is not
available at a reasonable price or upon reasonable terms.

5.    Additional Indemnity.

(a)    The Corporation shall indemnify and hold harmless Indemnitee against any
Expenses actually and reasonably incurred by Indemnitee (as they are incurred)
in connection with any Claim against Indemnitee, or involving Indemnitee solely
as a witness or person required to give evidence, by reason of Indemnitee's
position as a (i) director or officer of the Corporation, (ii) director or
officer of any subsidiary of the Corporation or as a fiduciary with respect to
any employee benefit plan of the Corporation, or (iii) director, officer,
partner, employee or agent of another corporation, partnership, joint venture,
trust or other for-profit or not-for-profit entity or enterprise, if such
position is or was held at the request of the Corporation, whether relating to
service in such position before or after the effective date of this Agreement,
if (A) Indemnitee is successful in his defense of the Claim on the merits or
otherwise or (B) Indemnitee has been found by the Determining Body to have met
the Standard of Conduct (as hereinafter defined); provided that (1) the amount
of Expenses for which the Corporation shall indemnify Indemnitee may be reduced
by the Determining Body to such amount as it deems proper if it determines that
the Claim involved the receipt of personal benefit by Indemnitee, and (2) no
indemnification shall be made in respect of any Claim as to which Indemnitee
shall have been adjudged by a court of competent jurisdiction, after exhaustion
of all appeals therefrom, to be liable for willful or intentional misconduct in
the performance of his duty to the Corporation or to have obtained an improper
personal benefit, unless, and only to the extent that, a court shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses which the court shall deem proper.

(b)    For purposes of this Agreement, the "Standard of Conduct" is met when
conduct by Indemnitee with respect to which a Claim is asserted was conduct
performed in good faith which he reasonably believed to be in, or not opposed
to, the best interest of the Corporation, and, in the case of a Claim which is a
criminal action or proceeding, conduct that Indemnitee had no reasonable cause
to believe was unlawful. The termination of any Claim by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet the
Standard of Conduct.

-2-

--------------------------------------------------------------------------------

(c)    Promptly upon becoming aware of the existence of any Claim as to which
Indemnitee may be indemnified for Expenses and as to which Indemnitee desires to
obtain indemnification, Indemnitee shall notify the Chairman of the Board of the
Corporation, but the failure to promptly notify the Chairman of the Board shall
not relieve the Corporation from any obligation hereunder, except and to the
extent that such failure has materially and irrevocably harmed the Corporation's
ability to defend against such Claim pursuant to Section 5(f) hereof. Upon
receipt of such request, the Chairman of the Board shall promptly advise the
members of the Board of Directors of the request and that the establishment of a
Determining Body with respect thereto will be a matter to be considered at the
next regularly scheduled meeting of the Board. If a meeting of the Board of
Directors is not regularly scheduled within 60 calendar days of the date the
Chairman of the Board receives notice of the Claim, the Chairman of the Board
shall cause a special meeting of the Board of Directors to be called within such
period in accordance with the provisions of the Corporation's By-laws. At such
regularly scheduled or special meeting, the Board shall establish a Determining
Body for purposes of determining whether the Indemnitee has met the Standard of
Conduct and whether the Indemnitee should be indemnified by the Corporation.
After the Determining Body has been established, the Chairman of the Board shall
inform Indemnitee of the constitution of the Determining Body and shall demand
that Indemnitee provide the Determining Body with all facts relevant to the
Claim known to him, and deliver to the Determining Body all documents relevant
to the Claim in his possession. The Chairman of the Board shall further inform
Indemnitee that the Determining Body shall not be required to begin
deliberations until such information is provided. No later than 45 days (the
"Determination Date") of its receipt from Indemnitee of such information,
together with such additional information as the Determining Body may reasonably
request of Indemnitee prior to such date (the receipt of which shall not begin a
new 45-day period), the Determining Body shall determine whether or not
Indemnitee has met the Standard of Conduct and shall advise Indemnitee of its
determination and briefly explain the principal factors that it relied upon in
making its determination. If Indemnitee shall have supplied the Determining Body
with all relevant information, including all additional information reasonably
requested by the Determining Body, and the Determining Body shall have failed to
make the Standard of Conduct determination by the Determination Date, the
Standard of Conduct shall be conclusively deemed to have been met.

(d)    If at any time during the 45-day period ending on the Determination Date,
Indemnitee becomes aware of any relevant facts or documents not theretofore
provided by him to the Determining Body, Indemnitee shall promptly inform the
Determining Body of such facts or documents, unless the Determining Body has
obtained such facts or documents from another source. The provision of such
facts to the Determining Body shall not begin a new 45-day period.

(e)    The Determining Body shall have no power to revoke a determination that
Indemnitee met the Standard of Conduct unless Indemnitee (i) submits fraudulent
information to the Determining Body at any time during the 45 days prior to the
Determination Date or (ii) fails to comply with the provisions of Sections 5(c)
or 5(d) hereof, including without limitation Indemnitee's obligation to submit
information or documents relevant to the Claim reasonably requested by the
Determining Body prior to the Determination Date.

(f)    In the case of any Claim not involving any proposed, threatened or
pending criminal proceeding,

(i)    if Indemnitee has, in the judgment of the Determining Body, met the
Standard of Conduct, the Corporation may, except as otherwise provided below,
individually or jointly with any other indemnifying party similarly notified,
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
If the Corporation assumes the defense of the Claim, it shall keep Indemnitee
informed as to the progress of such defense so that Indemnitee may make an
informed decision as to the need for separate counsel. After notice from the
Corporation that it is assuming the defense of the Claim, it will not be liable
to Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense other than reasonable
costs of investigation or as otherwise provided below. Indemnitee shall have the
right to employ its own counsel in such action, suit or proceeding but the fees
and expenses of such counsel incurred after such notice from the Corporation of
its assumption of the defense shall be at the expense of Indemnitee unless (A)
the employment of counsel by Indemnitee has been authorized by the Determining
Body, (B) Indemnitee shall have concluded reasonably that there may be a
conflict of interest between the Corporation and Indemnitee in the conduct of
the defense of such action or (C) the Corporation shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of counsel shall be at the expense of the Corporation. The
Corporation shall not be entitled to assume the defense of any action, suit or
proceeding brought by or in the right of the Corporation or as to which
Indemnitee shall have made the conclusion provided for in (B) above; and

-3-

--------------------------------------------------------------------------------

(ii)    the Corporation shall fairly consider any proposals by Indemnitee for
settlement of the Claim, and shall not unreasonably withhold approval of such
proposal. If the Corporation proposes a settlement of the Claim and such
settlement is acceptable to the person asserting the Claim, or the Corporation
believes a settlement proposed by the person asserting the Claim should be
accepted, it shall inform Indemnitee of the terms of such proposed settlement
and shall fix a reasonable date by which Indemnitee shall respond. If Indemnitee
agrees to such terms, he shall execute such documents as shall be necessary to
make final the settlement. If Indemnitee does not agree with such terms,
Indemnitee may proceed with the defense of the Claim in any manner he chooses,
provided that if Indemnitee is not successful on the merits or otherwise, the
Corporation's obligation to indemnify such Indemnitee as to any Expenses
incurred following his disagreement with the Corporation shall be limited to the
lesser of (A) the total Expenses incurred by Indemnitee following his decision
not to agree to such proposed settlement or (B) the amount that the Corporation
would have paid pursuant to the terms of the proposed settlement. If, however,
the proposed settlement would impose upon Indemnitee any requirement to act or
refrain from acting that would materially interfere with the conduct of
Indemnitee's affairs, Indemnitee may refuse such settlement and continue his
defense of the Claim, if he so desires, at the Corporation's expense in
accordance with the terms and conditions of this Agreement without regard to the
limitations imposed by the immediately preceding sentence. In any event, the
Corporation shall not be obligated to indemnify Indemnitee for any amount paid
in a settlement that the Corporation has not approved.

(g)    In the case of any Claim involving a proposed, threatened or pending
criminal proceeding, Indemnitee shall be entitled to conduct the defense of the
Claim with counsel of his choice and to make all decisions with respect thereto,
provided, however, that the Corporation shall not be obliged to indemnify
Indemnitee for any amount paid in settlement of such a Claim unless the
Corporation has approved such settlement.

(h)    After notifying the Corporation of the existence of a Claim, Indemnitee
may from time to time request the Corporation to pay the Expenses (other than
judgments, fines, penalties or amounts paid in settlement) that he incurs in
pursuing a defense of the Claim prior to the time that the Determining Body
determines whether the Standard of Conduct has been met. The Disbursing Officer
shall pay to Indemnitee the amount requested (regardless of Indemnitee's
apparent ability to repay such amount) upon receipt of an undertaking by or on
behalf of Indemnitee to repay such amount if it shall ultimately be determined
that he is not entitled to be indemnified by the Corporation under the
circumstances, provided, however, that if the Disbursing Officer does not
believe such amount to be reasonable, he shall advance the amount deemed by him
to be reasonable and Indemnitee may apply directly to the Determining Body for
the remainder of the amount requested.

(i)    After the Determining Body has determined that the Standard of Conduct
has been met, for so long as and to the extent that the Corporation is required
to indemnify Indemnitee under this Agreement, the provisions of Section 5(h)
hereof shall continue to apply with respect to Expenses incurred after such time
except that (i) no undertaking shall be required of Indemnitee and (ii) the
Disbursing Officer shall pay to Indemnitee the amount of any fines, penalties or
judgments against him which have become final and for which he is entitled to
indemnification hereunder, and any amount of indemnification ordered to be paid
to him by a court.

(j)    Any determination by the Corporation with respect to settlement of a
Claim shall be made by the Determining Body.

(k)    All determinations and judgments made by the Determining Body hereunder
shall be made in good faith.

6.    Enforcement.

(a)    The rights provided by this Agreement shall be enforceable by Indemnitee
in any court of competent jurisdiction.

-4-

--------------------------------------------------------------------------------

(b)    If Indemnitee seeks a judicial adjudication of his or her substantive
rights under, or to recover damages for a breach of any of the substantive
provisions of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
expenses actually and reasonably incurred by him in connection with such
proceeding, but only if he prevails therein. If it shall be determined that
Indemnitee is entitled to receive part but not all of the relief sought, then
Indemnitee shall be entitled to be reimbursed for all expenses incurred by him
in connection with such judicial adjudication if the amount to which he is
determined to be entitled exceeds 50% of the amount of his claim. Otherwise, the
expenses incurred by Indemnitee in connection with such judicial adjudication
shall be appropriately prorated.

(c)    Notwithstanding Section 6(b) hereof, if Indemnitee seeks a judicial
adjudication of his or her rights under, or to recover damages for a breach of,
this Agreement, on the basis that the Corporation failed to establish a
Determining Body in accordance with the procedures contained in Section 5(c)
hereof following proper notification by the Indemnitee to the Chairman of the
Board that a Claim exists against Indemnitee, the Corporation shall pay any and
all expenses actually and reasonably incurred by him in connection with such
proceeding as they become due.

(d)    In any judicial proceeding described in this Section 6, the Corporation
shall bear the burden of proving that Indemnitee is not entitled to the relief
sought.

7.    Saving Clause.    If any provision of this Agreement is determined by a
court having jurisdiction over the matter to violate or conflict with applicable
law, the court shall be empowered to modify or reform such provision so that, as
modified or reformed, such provision provides the maximum indemnification
permitted by law and such provision, as so modified or reformed, and the balance
of this Agreement, shall be applied in accordance with their terms. Without
limiting the generality of the foregoing, if any portion of this Agreement shall
be invalidated on any ground, the Corporation shall nevertheless indemnify
Indemnitee to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the full extent permitted
by law with respect to that portion that has been invalidated.

8.    Non-Exclusivity.

(a)    The indemnification and advancement of Expenses provided by or granted
pursuant to this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee is or may become entitled under any statute, articles of
incorporation, by-law, authorization of stockholders or directors, agreement, or
otherwise.

(b)    It is the intent of the Corporation by this Agreement to indemnify and
hold harmless Indemnitee to the fullest extent permitted by law, so that if
applicable law would permit the Corporation to provide broader indemnification
rights than are currently permitted, the Corporation shall indemnify and hold
harmless Indemnitee to the fullest extent permitted by applicable law
notwithstanding that the other terms of this Agreement would provide for lesser
indemnification. The obligations of the Corporation under this Agreement shall
continue as to Indemnitee as to any action taken or not taken while serving in
an indemnified capacity even though he or she may have ceased to serve in any
such capacity at the time of any action, suit or other covered proceeding.

9.    Confidentiality.    The Corporation and Indemnitee shall keep confidential
to the extent permitted by law and their fiduciary obligations all information
and determinations provided pursuant to or arising out of the operations of this
Agreement and the Corporation and Indemnitee shall instruct its or his agents
and employees to do likewise.

10.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which taken
together shall be deemed to constitute a single instrument.

11.    Applicable Law.    This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Louisiana.

-5-

--------------------------------------------------------------------------------

12.    Successors and Assigns.    This Agreement shall be binding upon
Indemnitee and upon the Corporation, its successors and assigns, and shall inure
to the benefit of Indemnitee's heirs, personal representatives, and assigns and
to the benefit of the Corporation, its successors and assigns.

13.    Amendment.    No amendment, modification, termination or cancellation of
this Agreement shall be effective unless made in writing signed by the
Corporation and Indemnitee. Notwithstanding any amendment, modification,
termination or cancellation of this Agreement or any portion hereof, Indemnitee
shall be entitled to indemnification in accordance with the provisions hereof
with respect to any acts or omissions of Indemnitee which occur prior to such
amendment, modification, termination or cancellation.

14.    Notices.    All notices or other communications required or permitted
hereunder shall be given in writing and notice shall be deemed to be given when
personally delivered, upon deposit with an overnight delivery service, upon
facsimile or e-mail transmission (provided that any facsimile transmission is
also sent to the recipient on the same day by overnight delivery service), or 48
hours after being deposited in U.S. mail as certified or registered mail.

15.    Gender.    All pronouns and variations thereof used in this Agreement
shall be deemed to refer to the masculine, feminine or neuter gender, singular
or plural, as the identity of the person, persons, entity or entities referred
to may require.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the date and year first above written.

 

PICCADILLY CAFETERIAS, INC.

 

 

 

 

 

 

 

By: 

/s/ Joseph H. Campbell, Jr.

 

 

Joseph H. Campbell, Jr.

 

 

Chairman of the Board

 

 

Indemnitee:

 

 

-6-

--------------------------------------------------------------------------------